DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/14/2021 is acknowledged.  Claims 7-14 and 16-21 are WITHDRAWN as being directed to a non-elected group.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claims 1, 5, and 6, line 10, 12, and 11, respectively, recite “the entry and exit manifolds” and should recite “the entry and exit manifold elements” for consistency.
Appropriate correction is required.
Claims 2-6 are objected to as being dependent from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 9, recites “define corresponding at least two cooling fluid flow paths”.  The claim language is such that it is unclear as to the metes and bounds of “define corresponding”.  For purposes of examination “define corresponding at least two cooling fluid flow paths” will be considered - - “corresponding to at least two cooling fluid flow paths - - .
	Claim 6, lines 2-11 recite, “a cooling fluid entry port and a cooling fluid exit port connectable to respective source and drain of a cooling fluid; 	a heat exchanger in or associated with walls of the cooling chamber for circulating the cooling fluid between the source and the drain and comprising an entry manifold element associated and in fluid communication with said entry port and an exit manifold element associated and in fluid communication with said exit port, the entry manifold and the exits manifold being in fluid communication with at least two conduit systems defining corresponding at least two cooling fluid flow paths between the entry and exist manifolds, said conduit systems being constituted by consecutive conduit segments, the conduit segments being bores or cavities formed within the walls of the cooling chamber.”  However, claim 5, which supersedes claim 6 recites “said heat exchanger being configured for circulating the cooling fluid between the source and the drain, and comprising a cooling fluid entry port and a cooling fluid exit port, an entry manifold element associated and in flow communication with the entry port and an exit manifold element associated and in flow 
	Claims 2-6 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burn (US 8,132,424) in view of Lyon et al. (US 5,363,659).
	Per claim 1, Burn teaches a cooling chamber (figure 5, 12, and 13) comprising a cooling fluid entry port (32) and a cooling fluid exit port (46) connectable to respective source (i.e. there is necessarily a source supplying the refrigerant to the circuit) and drain (i.e. there is necessarily a drain for the refrigerant to circulate out of the circuit) of a cooling fluid; a heat exchanger (12a) in or associated with walls of the cooling chamber for circulating the cooling fluid between the source and the drain and comprising an entry manifold element associated and in fluid communication with said entry port (there is necessarily an entry manifold “element” to distribute refrigerant to channels 14 of sections 200a, 200b, and 200c) (i.e. to further, clarify, Burn discloses “FIG. 5 does not show the circuitry supplying and withdrawing refrigerant to and from the passages 14 but it can take the form of the circuitry shown in FIG. 1 or 2, modified such that the circuitry introduces refrigerant at one end of the passages 14 and removes it from the other end” (col. 11, lines 39-44), and as seen in figure 2 the circuitry uses an entry manifold “element” (plurality of 62 shows a single source necessarily being divided into the plurality of 62)) and an exit manifold element associated and in fluid communication with said exit port (i.e. there is necessarily an exit manifold “element” to combine refrigerant from channels 14 of sections 200a, 200b, and 200c) (i.e. to further, clarify, Burn discloses “FIG. 5 does not show the circuitry supplying and withdrawing refrigerant to and from the passages 14 but it can take the form of the circuitry shown in FIG. 1 or 2, modified such that the circuitry introduces refrigerant at one end of the passages 14 and removes it from the other end” (col. 11, lines 39-44), and as seen in 
	Assuming arguendo, that Burn does not disclose an entry and exit manifold “element”, Lyon teaches a cooling apparatus including using an entry manifold element (31) and an exit manifold element (33) for providing fast and efficient cooling of system (col. 5, lines 44-45 of Lyon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an entry manifold element and an exit manifold element, as taught by Lyon in the invention of Burn, in order to advantageously provide fast and efficient cooling (col. 5, lines 44-45 of Lyon).
Further, it is understood claim 1 includes the recitation “connectable to respective source and drain of a cooling fluid” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Per claim 2, Burn, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Burn, as modified, teaches wherein the cooling chamber is cylindrical with an axis (58) defined between two end walls (“end cap”, col. 11, line 44) and a circumferential, axial wall (18); and each of the at least two conduit systems comprises a plurality of axial segments (see figure 5 showing a plurality of channels) spanning the distance between said two end walls and a plurality of peripheral segments formed in the end walls, each of said peripheral segment linking two axial segments that are consecutive in said flow path (“An end cap (not shown) is welded onto the ends of the extrusion to close off the passages 14 and optionally provide for circulation from one passage to an adjacent passage”, col. 11, lines 44-47 of Burn).	Per claim 3, Burn, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Burn, as modified, teaches comprising two conduit systems in opposite portions of the circumferential wall (see figure 12 showing the cylinder in separate segments; when the cylinder is broken into four 90˚ segments (col. 11, lines 59-60), two adjacent segments are considered “a conduit system” and the other two are considered “a conduit system”, thus Burn discloses two conduit systems in opposite portions of the circumferential wall).	Per claim 4, Burn, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Burn, as modified, teaches wherein each of said portions is half the circumference (see figure 12 showing the cylinder in separate segments; when the cylinder is broken into four 90˚ segments (col. 11, lines 59-60), two adjacent segments are considered “a conduit system” and the other two are considered Per claim 5, claim 5 contains similar limitations as claim 1 and is rejected in a similar manner.
	Per claim 6, claim 6 recites similar limitations as claim 5 and is rejected in a similar manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 6,971,174) teaches a cooling system with a plurality of conduit systems, an entry manifold element, and an exit manifold element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763